Title: To Benjamin Franklin from ——— Herbaut de Marcenay, 12 July 1778
From: Herbaut de Marcenay, Madame ——
To: Franklin, Benjamin


Epinay ce 12 juillet [1778]
J’ai fait part monsieur à madame de breget des marques de votre souvenir et de l’invitation dont vous m’aviez charge, pour l’engager à aller diner un jour à passy. Elle serait bien flattée d’avoir l’honneur de vous aller chercher mais, étant à sa campagne, il serait peut être difficile de choisir d’ici à longtems, un jour qui vous seroit commode, pour le voyage de passy. C’est pourquoi monsieur pour ne point differer le desir qu’elle a de passer des momens avec vous, elle vous prie de lui faire l’honneur de venir diner a épinay. Je me suis chargée avec d’autant plus de plaisir de cette négociation, que ce sera une occasion pour moi de vous renouveller l’assurance de mes sentimens, et vous savez monsieur combien je desire cultiver une société aussi aimable que la vôtre, et dont je scais apprécier tout le prix. Choisissez donc le jour que vous voudrez, de la semaine prochaine, soit le lundi mardi mercredi, ou meme le jeudi. L’un de ces quatre jours sont égaux à ma soeur, mais ce qui ne lui sera point indifferent ainsi qu’a mr. de breget, ce sera d’avoir l’honneur de vous voir. Je vous promets aussi de leur part d’etre en petit comité et vous avez vû que je suis femme de parole. Amenez monsieur votre fils et monsieur le roy a qui je vais écrire pour lui proposer. Epinay est tres près de paris ainsi ce ne sera point un voyage ni long ni difficile. Ayez la bonté de me mander monsieur si nous pouvons nous flatter de vous posséder? Vous comblerez de joie les deux soeurs; et moi je serai enchantée de vous assurer des sentimens avec lesquels j’ai l’honneur d’etre monsieur votre tres humble et tres obeissante servante
HERBAUT DE MARCENAY
 
Addressed: A Monsieur / Monsieur franklin / a passy
Notation: Marcenay 12. Juillet
